JOURNAL ENTRY AND OPINION
Relator, George Kitchen, has filed a complaint for a writ of mandamus. The relator seeks an order from this court which requires the respondent, Judge Kathleen A. Sutula, to issue rulings with regard to a petition for a writ of habeas corpus and a motion for production as filed in the underlying case of State v. George Kitchen, Cuyahoga County Court of Common Pleas Case No. CR-396133. The respondent has filed a motion for summary judgment.
Attached to the respondent's motion for summary judgment is a copy of a judgment entry, as journalized on December 21, 2000, which demonstrates that the relator entered a voluntary plea of guilty to the offenses of taking identity of another (R.C. 2913.49) and grand theft (R.C. 2913.02) as charged in Case No. CR-396133. The relator's plea of guilty in the underlying criminal matter has rendered his complaint for a writ of mandamus moot. State ex rel. Gantt v. Coleman (1983), 6 Ohio St.3d 5; State ex rel. Jerningham v. Cuyahoga County Court of Common Pleas (1996), 74 Ohio St.3d 278.
Accordingly, we grant the respondent's motion for summary judgment. Clerk to serve notice of this judgment to all parties as provided in Civ.R. 58(B). Costs to relator.
Writ denied.
TIMOTHY E. McMONAGLE, P.J., and ANNE L. KILBANE, J., CONCUR. JUDGE